DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-5 and 8-20 have been cancelled.
6-7 and 21-22 are presented for examination.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application is a continuation-in-part of U.S. Patent Application Serial No. 14/824,753, filed on August 12, 2015 issued as US Patent No. 10,381,691, and Application Serial No. 13/677,491, filed on November 15, 2012 issued as US Patent No. 9,502,893.
Claims 1-5 and 8-20 direct toward cloud based energy system having network interface card comprising electrical connector, data connector, and controller are having benefit of the filing date of application 15/018,229 (US filing date of February 08, 2016), since the claims contain subject matters not disclosed in the parent/original application 14/824,753 and 13/677,491.

Response to Arguments
Applicant’s arguments with respect to claim 6, 7, 21, and 22 have been considered but are moot in view of the new ground(s) of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-7 and 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greiner et al. US Patent Publication 2010/0306097; hereinafter “Greiner” in view of Schindler et al. US Patent Publication 2011/0266867; hereinafter “Schindler” further in view of Cherian et al. US Patent Publication 2012/0029720; hereinafter “Cherian” and further in view of Silverman US Patent Publication 2003/0071523; hereinafter “Silverman”.
Regarding claim 6, Greiner discloses a network interface card (PEA is a Private Energy Agent that exchanging energy with other units based on the energy available, in order to exchange energy, the unit inherently must connect it energy to other energy exchange unit for exchanging energy, and must communicate to other energy exchange unit for exchanging energy as show the figure and throughout the disclosure), [0030-0038] for a node (PEA) connected to an energy network [0026], the network interface card comprising: 
at least one electrical connector configured to transfer power ([0030-0038] electrical connector is normally required for electrical connector in order to connect to the energy network); 
at least one data connector ([0030-0038] [0035] external communication requires connection such as data connector in order to communicate to other PEAs) configured to transfer data; and 
at least one controller [0009] coupled with the at least one electrical connector [0009] (control unit is disposed in the PEA for controlling the energy that is consumed or provided to or from the PEA thus electrically coupled to the electrical connection), the at least one data connector ([0030-0038] [0035] external communication requires connection such as data connector in order to communicate to other PEAs), and one or more energy-storage devices, the at least one controller configured to: 
determine whether a level of power supply available to the node is sufficient to meet a level of demand required at the node ([0026] in order to have “surplus”, the demand must be met); 
conditionally request supplemental power from the energy network when the level of power supply available to the node is insufficient to meet the level of demand required at the node ([0028] “individual PEAs present their energy requirement” and request for “buying”, the node is insufficient) via the at least one data connector; and 
conditionally release supplemental power to the energy network via the at least one electrical connector upon receiving a request from the energy network via at least one data connector when the level of power supply available at the one or more energy-storage devices is sufficient to meet the level of demand required at the node ([0028] in order to sale the surplus, the demand must be met);
Greiner disclose the controller for exchanging data and power through connections between the PEAs and LEX. Greiner does not expressly disclose the PEAs having a network interface card with the controller including at least one electrical connector, and at least one data connector.  
Schindler discloses a power sharing network system (Fig. 1) having a power sharing network communication device (Fig. 1, 12) having a network interface card (Fig. 4, 48) having a controller (Fig. 4, 42) for controlling power sharing between devices [0027], at least one electrical connector  (Fig. 4, 46A and B connecting power and data cables as shown in Fig. 1-3) configured to transfer power [0021], and at least one data connector (Fig. 4, 46A and B connecting power and data cables as shown in Fig. 1-3) configured to transfer data [0021].
It would have been obvious to one of ordinary skill in the art before the time the invention was made have modified Greiner to incorporate the teaching of Schindler and provide a network interface card having a controller for controlling power sharing between devices, at least one electrical connector configured to transfer power, and at least one data connector configured to transfer data in order to have:
the network interface card comprising: 
at least one electrical connector configured to transfer power; 
at least one data connector configured to transfer data; and 
at least one controller coupled with the at least one electrical connector, the at least one data connector,

conditionally request supplemental power from the energy network when the level of power supply available to the node is insufficient to meet the level of demand required at the node via the at least one data connector; and 
conditionally release supplemental power to the energy network via the at least one electrical connector upon receiving a request from the energy network via at least one data connector when the level of power supply available at the one or more energy-storage devices is sufficient to meet the level of demand required at the node.
Doing so would allow transferring power and communicating between the units of the energy network as intended through the power and data connector, and having the power connector and the data connector would making it easy for installation, service and replacement. 
The combination of Greiner and Schindler does not disclose the energy network includes at least an energy-storage device. However, using energy-storage device such as batteries in a distributed power system is well-known in the art. For instance, Cherian discloses a distributed power system (Fig. 2) having an energy network (Fig. 2) comprising energy producing devices (Fig. 2, 125, 220, and 110), energy-consuming devices (Fig. 2, 250 and 260), and one or more energy-storage devices (Fig. 2, 250) [0020] (batteries). It would have been obvious to one of ordinary skill in the art before the time the invention was made to have modified the combination of Greiner and Schindler to incorporate the teaching of Cherian and provide the energy storage device to the energy network. Doing so would allow buying and storing excess energy produce by energy-producing device for Electric Vehicle (EV) from the network at a lowest price when energy production is higher than consumption while provide economical solution to operate the EV, or to sell the excess energy back to the energy network in a case the when EV is not scheduled to operate in a predicted time frame.
The combination of Greiner, Schindler and Cherian does not disclose the energy-storage device configurable to be charged, discharged, or bypassed, determine whether to charge, discharge or bypass one or more energy-storage devices; and dynamically adjust connections between individual battery cells of an energy-storage device located at the particular node based on at least a status of charge of the individual battery cells in the energy-storage device and an output power requirement of the energy-storage device. However, energy-storage device configurable to be charged, discharged, or bypassed, determine whether to charge, discharge or bypass one or more energy-storage devices; and dynamically adjust connections between individual battery cells of an energy-storage device based on status of the cell and output power requirement of the energy-storage device is known in the art. For example, Silverman discloses an energy-storage system (Fig. 3 and Fig. 6) having energy-storage device configurable to be charged [0057], discharged [0057], or bypassed [0057], determine whether to charge, discharge or bypass one or more energy-storage devices [0055]-[0057], [0072], [0080], (Fig. 3 and Fig. 6); and dynamically adjust connections between individual battery cells of an energy-storage device [0022] based on at least a status of charge of the individual battery cells in the energy-storage device [0042] [0065] [0076] and an output power requirement of the energy-storage device [0076].
It would have been obvious to one of ordinary skill in the art before the time the invention was made to have modified the combination of Greiner, Schindler and Cherian to incorporate the teachings of Silverman and provide the energy-storage device configurable to be charged, discharged, or bypassed, determine whether to charge, discharge or bypass one or more energy-storage devices dynamically adjust connections between individual battery cells of an energy-storage device located at the particular node based on at least a status of charge of the individual battery cells in the energy-storage device and an output power requirement of the energy-storage device in order to have determine whether a level of power supply available at the one or more energy-storage devices is sufficient to meet a level of demand required at the node, and determine whether a level of power supply available at the one or more energy-storage devices is sufficient to meet a level of demand required at the node; 
conditionally request supplemental power from the energy network when the level of power supply available to the node is insufficient to meet the level of demand required at the node via the at least one data connector; 
conditionally release supplemental power to the energy network via the at least one electrical connector upon receiving a request from the energy network via at least one data connector when the level of power supply available at the one or more energy-storage devices is sufficient to meet the level of demand required at the node; and
dynamically adjust connections between individual battery cells of the one or more energy-storage devices based on at least a status of charge of the individual battery cells in the one or more energy-storage devices. Doing so would allow maintaining the required high discharge rate based on the output power requirement while mitigate conversion loss due to output voltage is at or close to output voltage requirement , and the dynamic connection would allow some of the cells can be charged while others are being discharged through use. The charge level can differ between cells, and some cells can be charging while others are discharging [0080].
Regarding claim 7, the combination of Greiner, Schindler, Cherian and Silverman discloses the network interface card of claim 6 above, Greiner discloses the other PEAs [0027] are also exchanging energy [0030-0038] and data [0030-0038] [0035].  It would have been obvious to one of ordinary skill in the art before the time the invention was made to incorporate the teaching of Schindler similar to the PEA as in claim 6 in order to have network interface card and network interface cards of other nodes connected to the energy network are configured to facilitate exchange of power via the at least one electrical connector and data with each other via the at least one data connector over the energy network.
Regarding claim 21, the combination of Greiner, Schindler, Cherian and Silverman discloses the network interface card of claim 6 above, Greiner further discloses the at least one controller includes at least one processor [0040] (computer having processor).  
Regarding claim 22, the combination of Greiner, Zipp, Cherian and Silverman discloses the network interface card of claim 6 above, Silverman further discloses the controller is configured to determine a state of charge (SOC) of the one or more energy-storage devices [0038] (sense electrical condition of each cell thus determining state of charge).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836